DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5 and 21-28 of the amended claim set received 7/28/2022 are pending.

Claim Objections
Claim 21 is objected to because of the following informalities: “an auxiliary fluid passageway” of line 12 should be written “the auxiliary fluid passageway” for antecedence continuity.  
Claim 28 is objected to because of the following informalities: “the openings formed in at least one of the first and second walls are bleed holes” should be written “the opening[[s]] formed in at least one of the first and second walls [[are]] is a bleed hole[[s]]” due to antecedence in base claim 21.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites, “two opposing separator bodies,” and “a plurality of auxiliary fluid passageways,” where it is unclear if or how the additional separator bodies and auxiliary fluid passageways are related to the separator body and auxiliary fluid passageway of base claim 21.  The claim is examined as best understood.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 21-23, 25-26, and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 10,995,666. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, patent claim 16 (including the limitations of base patent claim 14) discloses establishing a fluid flow of particle-laden fluid in a primary fluid passageway of a machine that is defined by opposing first and second walls (clause 2 of patent claim 14); filtering a first portion of the particle-laden fluid by passing the particle-laden fluid over an undulating separator body having one or more separator openings that extends over at least one bleed hole through the first wall (clause 5 of patent claim 14 and the separator openings described in patent claim 16), the first portion of the particle-laden fluid filtered by the first portion of the particle-laden fluid bending around an edge of the undulating separator body at the one or more separator openings and flowing into an auxiliary fluid passageway (clause 5 of patent claim 14 and the separator openings described in patent claim 16), wherein a second portion of the particle-laden fluid passes over the undulating separator body without being filtered by the undulating separator body (clause 5 of patent claim 14); and directing the first portion of the particle-laden fluid that is filtered to one or more downstream components of the machine (clause 6 of patent claim 5).  Thus, the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Regarding Claim 2, patent claim 16 discloses wherein the filtering the first portion of the particle-laden fluid includes passing the particle-laden fluid over an undulating shape of the undulating separator body (clauses 5 and 6 of patent claim 14).
Regarding Claim 3, patent claim 16 discloses wherein the one or more downstream components of the machine to which the first portion of the particle-laden fluid that is filtered is directed includes one or more turbine blades (patent claim 14, clauses 4 and 6; the first, filtered portion is directed to the turbine stages which include rotors which necessarily include blades).
Regarding Claim 4, patent claim 16 discloses wherein the filtering the first portion of the particle-laden fluid includes passing the particle-laden fluid over a plurality of plural crests and at least one valley of the undulating separator body, wherein the particle-laden fluid is passed over the plurality of crests that extend farther into the primary fluid passageway and farther from the first wall than the at least one valley (clauses 5, 6, and 7 of patent claim 14).
Regarding Claim 5, patent claim 16 discloses wherein the filtering the first portion of the particle-laden fluid includes passing the particle-laden fluid over the undulating separator body (clauses 5 and 6 of patent claim 14) in the primary fluid passageway (clause 5 patent claim 14) in locations that are outward of the at least one bleed hole (clause 2 of claim 14) and between the first and second walls (the undulating body is positioned radially outward of the at least one bleed hole when the bleed holes is placed in the radially inner wall [an case disclosed in the second clause of claim 14] given the hole(s) is radially positioned in the radially inner wall and the separator body is disposed in the primary fluid passageway [clause 5] defined between the radially inner wall and the radially outer wall [clause 2]).
Regarding Claim 21, patent claim 16 discloses a method of filtering a particle-laden fluid flow in a turbine engine, the method comprising: flowing the particle-laden fluid through a primary fluid passageway of the turbine engine (clause 2 of patent claim 14), with the primary fluid passageway defined by opposing first and second walls (clause 2 of patent claim 14), an opening formed in at least one of the first and second walls and fluidly connected to an auxiliary passageway (clause 2 of patent claim 14), and a separator body located within the primary fluid passageway fluidly separating the primary fluid passageway from the opening (clause 5 of patent claim 14), the separator body having one or more separator openings fluidly coupled to the auxiliary passageway through the opening (clause 5 of patent claim 14 and the separator openings described in patent claim 16); filtering the particle-laden fluid by passing a first portion of the particle-laden fluid over the separator body and bending the first portion of the particle-laden fluid around an edge of the separator body at the one or more separator openings and flowing the first portion of the particle-laden fluid through the one or more separator openings and into an auxiliary fluid passageway through the opening to filter the first portion of the particle-laden fluid (clause 5 of patent claim 14); and directing the first portion of the particle-laden fluid that is filtered to one or more downstream components of the turbine engine (clause 6 of patent claim 5).  Thus, the claims of the patent "anticipate" the claims of the application.  Accordingly, the application claims are not patentably distinct from the patent claims. Here, the more specific patent claims encompass the broader application claim.  Following the rationale in In re Goodman cited in the preceding paragraph, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.
Regarding Claim 22, patent claim 16 discloses wherein the filtering further comprises a second portion of the particle-laden fluid that passes over the separator body without being filtered by the separator body (clause 5 of patent claim 14).
Regarding Claim 23, patent claim 16 discloses wherein the filtering the first portion of the particle-laden fluid includes passing the particle-laden fluid over a plurality of peaks and at least one valley of the separator body (clauses 5 and 7 of patent claim 14).
Regarding Claim 25, patent claim 16 discloses wherein the one or more downstream components of the turbine engine to which the first portion of the particle-laden fluid is directed includes one or more turbine blades (patent claim 14, clauses 4 and 6; the first, filtered portion is directed to the turbine stages which include rotors which necessarily include blades).
Regarding Claim 26, patent claim 16 discloses wherein the one or more downstream components of the turbine engine to which the first portion of the particle-laden fluid is directed includes one or more of a vane, nozzle, or shroud (patent claim 14, clauses 4 and 6; the first, filtered portion is directed to the turbine stages which include rotors which necessarily include blades/vanes and a shroud to contain the rotor).
Regarding Claim 28, patent claim 16 discloses wherein the openings formed in at least one of the first and second walls are bleed holes (second clause of patent claim 14).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-22 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 2016/0201688).
Regarding Claim 21, Lyons discloses a method of filtering a particle-laden fluid flow in a turbine engine 20, the method comprising:
flowing the particle-laden fluid (flow C shown in Figs. 1-4; particle-laden in that it is atmospheric as ascertained from looking at Fig. 1) through a primary fluid passageway 66 (Figs. 2-4) of the turbine engine 20, with the primary fluid passageway 60 defined by opposing first 84 and second 86 walls (Figs. 3-4), an opening 100 formed in at least one of the first 84 and second 86 (see Figs. 2-3) and fluidly connected to an auxiliary passageway (any one of the passageways conveying fluids M1-M4 shown in Fig. 2), and a separator body 88 located within the primary fluid passageway 66 (see Figs. 2-3) fluidly separating the primary fluid passageway 66 from the opening 100 (see Figs. 3-4), the separator body having one or more separator openings 106 fluidly coupled to the auxiliary passageway 66 (follow flow arrows of Figs. 3-4);
filtering the particle-laden fluid C by passing a first portion of the particle-laden fluid over the separator body and bending the first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C around an edge 94 of the separator body 88 at the one or more separator openings 106 and flowing the first portion  (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C through the one or more separator openings 106 and into the auxiliary fluid passageway (any one of the passageways conveying fluids M1-M4 shown in Fig. 2) through the opening 100 to filter the first portion of the particle-laden fluid (see flow arrows of Fig. 4; at least some particles within fluid C will continue forward in the primary passage between walls 84 and 86 because of the momentum of relatively denser particles within the fluid C and centrifugal force imparted on the fluid as it must reverse direction over the edge 94 and into the opening 106 to reach the one or more bleed holes 100; the same principal of the instant invention); and 
directing the first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C that is filtered to one or more downstream components (any one or more of the components forming the auxiliary passageways conveying fluids M1-M4 and elements 60, 78, 74, and 76 as shown in Fig. 2) of the turbine engine 20.
Regarding Claim 22, Lyons discloses wherein the filtering further comprises a second portion (the portion of the fluid flow C that continues forward, straight into the combustion chamber 56 as shown in Figs. 2 and 4) of the particle-laden fluid C that passes over the separator body without being filtered.
Regarding Claim 26, Lyons discloses wherein the one or more downstream components (any one or more of the components forming the auxiliary passageways conveying fluids M1-M4 and elements 60, 78, 74, and 76 as shown in Fig. 2) of the turbine engine 20 to which the first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C is directed includes one or more of a vane, nozzle, or shroud (see Fig. 2, e.g. shroud 91 and nozzle with vanes 78, read para. 0041).
Regarding Claim 27, Lyons discloses wherein the filtering the first portion of the particle-laden fluid includes passing the particle-laden fluid C over two opposing separator bodies 88 (see Fig. 4) and flowing the filtered first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid through a plurality of auxiliary fluid passageways (any one of the passageways conveying fluids M1-M4 shown in Fig. 2).
Regarding Claim 28, Lyons discloses wherein the opening 100 formed in at least one of the first 84 and second 86 walls is a bleed hole 100 (the first portion of the fluid C is essentially ‘bled’ from the flow C headed to the combustor 26 for combustion purposes, see Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Lyons (2016/0201688) in view of Tibbott (US 9,518,468).
Regarding Claim 25, Lyons discloses the claimed invention as discussed above.  Lyons does not disclose the first portion of the fluid is directed to one or more turbine blades.
Tibbott discloses a turbine engine 10 (Fig. 1) wherein a fluid is directed towards a turbine stage via an auxiliary passage (follow flow arrows to the turbine stage of Fig. 2) similar to the disclosure of Lyons.  Tibbott teaches the fluid is further directed to and inside of the turbine blades 32 of the at least one turbine stage (see Figs. 2 and Fig. 3, read col. 1, ll. 46-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the turbine stage of Lyons to include the turbine stage structure including the internally-cooled turbine blades and directing the fluid of the auxiliary passage to the internally-cooled turbine blades as taught by Tibbott in order to cool the blades so that they are not damaged during operation (read Tibbott col. 1, ll. 46-49).

Allowable Subject Matter
Claims 1-5 and 23 would be allowable if a terminal disclaimer over US Pat. 10,995,666 is received.
Claim 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (and, in the case of claim 23, the terminal disclaimer is filed).
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the following in combination with the other independent claim limitations or with the base and interceding claim limitations -
Regarding Claim 1, “the first portion of the particle-laden fluid filtered by the first portion of the particle-laden fluid bending around an edge of the undulating separator body at the one or more separator opening.”
Regarding Claim 23, “the filtering the first portion of the particle- laden fluid includes passing the particle-laden fluid over a plurality of peaks and at least one valley of the separator body.”
Claims 2-5 and 24 are allowable at least by basis on one of the claims discussed above.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	/GERALD L SUNG/                                                                                  Primary Examiner, Art Unit 3741                                                                                                                      Examiner, Art Unit 3741